Citation Nr: 9902229	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

Entitlement to service connection for low back injury with 
degenerative disc disease of the lumbar spine.

Whether new and material evidence has been submitted to 
reopen a claim for service connection for right knee 
disorder.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to July 1983.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of a July 1997 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Honolulu, Hawaii.

In a statement dated in June 1998, the veteran requested 
service connection for a right leg disability claimed as a 
result of a 1981 accident.  This matter has not been 
previously addressed and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. Competent medical evidence providing a nexus between the 
veterans currently diagnosed degenerative disc disease of 
the lumbosacral spine and military service is not shown.

2. The RO denied service-connection for a right knee 
disability in November 1983 and informed the veteran of 
his right to appeal that decision within one year thereof 
by a letter dated that same month.

3. The veteran did not initiate or perfect an appeal with 
respect to the November 1983 decision.

4. Since that time, evidence which is so significant that it 
must be considered in order to fairly evaluate the merits 
of the right knee disability service connection claim has 
been submitted.


CONCLUSIONS OF LAW

1. The veteran has not presented a well-grounded claim of 
service connection for low back injury with degenerative 
disc disease of the lumbar spine.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).

2. The RO's November 1983 rating decision denying service 
connection for a right knee disability is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 (1998).

3. As new and material evidence has been received to reopen 
the veteran's claim for service connection for a right 
knee disability, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for low 
back injury with degenerative disc disease of the lumbar 
spine and for a right knee disability.  With regard to the 
veterans claim for benefits for a right knee disability, the 
issue which is before the Board, however, is whether he has 
submitted new and material evidence to reopen his claim after 
a prior final adverse decision.

In the interest of clarity, for each issue, the Board will 
first discuss the relevant law, VA regulations and decisions 
of the United States Court of Veterans Appeals.  The factual 
background of this case will then be described.  Finally, the 
Board will analyze the claims and render a decision.



Service connection back disability 

Applicable law and regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an 
injury occurred in service alone is not enough; there must be 
a current disability resulting from that condition or injury.  
If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Well grounded claims

The threshold question as to the veterans claim is whether 
it is well-grounded under 38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  There must be more than an 
allegation; the claim must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The statutory duty to assist 
the veteran in the development of his claim does not arise 
unless and until a well-grounded claim is presented.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

Factual Background

Service medical records dated from April 1979 to June 1984 
are of record.  The first reference to back pain in service 
was in April 1980 when the veteran was diagnosed with muscle 
strain after injuring his back while swimming.  Marked 
bilateral paraspinal spasm was noted in June 1980.  He was 
seen again in July 1980.  He underwent a consultation in 
August 1980.  The veteran reported that he had several bouts 
of low back pain since April 1980, but that the pain never 
radiates.  There was no objective evidence of paralumbar 
muscle spasms, spinal abnormalities or palpable tender 
processes.  The diagnosis was paralumbar muscular pain.  He 
was seen again in January 1981.  It was noted that he wore a 
back brace during the day.  Pain was noted in the lower back 
when bending backwards.  The impression was recurrent back 
strain.  The veteran was diagnosed with chronic low back pain 
in May 1981.  Examinations conducted in July 1983 and June 
1984 reflect that the veterans spine was clinically 
evaluated as normal.  No complaints of back pain were noted.  
Likewise, in the reports of medical history dated in 
September 1983 and July 1984, the veteran did not check the 
box for recurrent back pain, nor was any reference to back 
pain noted.

A magnetic resonance image (MRI) of the spine dated in May 
1993 showed mild posterior disc bulge at L5-S1 in the midline 
extending to the right of midline into the right L5-S1 
intervertebral foramen without associated nerve root damage.

The veteran underwent a VA examination in June 1997.  He 
reported that he had experienced pain in his lumbosacral 
spine since 1980 when he injured it diving off of a ship.  He 
indicated that he was given a back brace in service.  He said 
that he had constant back pain, especially when he moves.  
The veterans posture was normal and examination was negative 
for fixed deformities.  Range of motion of the lumbosacral 
spine was decreased with positive objective evidence of pain 
on all motion angles.  X-rays of the lumbosacral spine showed 
a straightening of normal lumbar lordosis in radiographically 
normal lumbosacral spine.  The diagnosis was degenerative 
disc disease of the lumbosacral spine.

In October 1997, a hearing was held at the RO in Honolulu, 
Hawaii.  The veteran testified that he injured his back while 
diving off a ship.  He stated that he received treatment on 
several occasions for recurrent back pain.  He stated that he 
later had two major back injuries during his post service 
employment.  He indicated that he slipped and fell on his 
tailbone.  He also said that he injured his back while 
lifting a sofa.  He described a third injury which occurred 
while loading tarps.  After this third injury, the veteran 
had an MRI which showed that he had a bulging disc.  The 
veteran related that he now has a lifting capacity of thirty 
pounds.  The veteran contends that if the military had given 
him proper treatment for his back, he could have avoided the 
subsequent injuries.

In July 1998, a hearing was held before the undersigned 
Member of the Board in Honolulu, Hawaii.  The veteran related 
the facts surrounding his inservice injury.  He said that he 
wore a back brace prescribed by the military any time he had 
to do heavy lifting.  The veteran stated that he did not 
pursue his claim earlier because he felt that an injury 
incurred during a recreational activity did not qualify as an 
injury in the line of duty for purposes of attaining VA 
benefits.  He also re-iterated that he injured his back post 
service while lifting a sofa and again when he was working on 
a forklift.  After the forklift injury, the veteran stated 
that he had an MRI which showed that he had a bulging disc.

Analysis

In order for a claim to be well-grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

There is a current diagnosis of degenerative disc disease of 
the lumbosacral spine of record.  There is also evidence of 
treatment for a back injury in service.  The veteran has thus 
satisfied the first two prongs for a well-grounded service 
connection claim as set forth in Caluza.  However, there is 
no competent medical evidence of record which establishes a 
nexus between the currently claimed back disability and 
service.  

There is no medical evidence that a diagnosis of degenerative 
disc disease with regard to the lumbosacral spine was made in 
service.  The veteran was diagnosed with chronic low back 
pain in May 1981, but no further complaints or treatment of 
back pain are noted in the service medical records.  The 
veterans separation examination reflects that his spine was 
clinically evaluated as normal and the veterans final report 
of medical history which was completed by the veteran, 
himself, did not note the presence of any back disorder.  In 
fact, there is no evidence that the veteran underwent medical 
treatment for a spine disability until 1993, ten years after 
service.  In the interim, the veteran acknowledges that he 
sustained three separate injuries to his back including a 
slip and fall on his tailbone, an injury sustained while 
lifting a sofa, and an injury sustained while loading tarps 
with a forklift.  It was only after the third injury that the 
veteran sought treatment for his back.  No medical records 
link the disc bulge diagnosed in 1993 to the veterans 
military service.  Furthermore, the June 1997 VA examiner did 
not link the diagnosis of degenerative disc disease of the 
lumbosacral spine to service.

The veteran testified at the Travel Board hearing that he has 
had back pain throughout the remainder of his military career 
and through the years prior to 1993, but that he did not want 
to spend his own money to see doctors for treatment of his 
back disorder.  This testimony seems to suggest an 
etiological link between the veterans current back 
disability and his military service.  However, as a layman, 
he is not competent to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  It is important to note that 
where the determinative issue involves medical causation, it 
has been held that competent medical evidence is required in 
order for a claim to be well grounded.  See Kirwin v. Brown, 
8 Vet. App. 148 (1995); Grisvois v. Brown, 6 Vet. App. 136, 
140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Lay testimony is insufficient to fulfill the burden because 
lay persons generally lack the expertise necessary to opine 
on matters involving medical knowledge.  Kirwin, 8 Vet. App. 
at 152; Grisvois, 6 Vet. App. at 140; Espiritu, 2 Vet. App. 
at 494.  The veteran's lay statements are not considered 
competent with respect to a causal link between his current 
low back disability and his military service.  As competent 
medical evidence of a nexus between the veterans current 
disability and military service is not of record, the third 
prong of Caluza has not been satisfied.

The Court has held in Savage v. Gober, 10 Vet. App. 488 
(1997), that the continuity of symptomatology provision 
of 38 C.F.R. § 3.303(b) may obviate the need for medical 
evidence of a nexus between present disability and service.  
See Savage, 10 Vet. App. at 497.  The only proviso is that 
there be medical evidence on file demonstrating a 
relationship between the veterans current disability and his 
post-service symptomatology, unless such a relationship is 
one as to which a lay persons observation is competent.  As 
stated above, the veteran is not competent to link his 
alleged continuity of symptomatology to his current back 
disability.  See Espiritu¸ 2 Vet. App at 494-5.  The 
veterans allegation of continuity of symptomatology set 
forth at the Travel Board hearing is also not supported by 
medical evidence of record.  There is no evidence that the 
veteran underwent medical treatment for a spine disability 
until 1993, ten years after service.  As the veteran himself 
testified at both hearings of record, this treatment was 
specifically sought after a third post service injury to the 
back.  Furthermore, there is no medical evidence of record 
which links the veterans currently alleged symptoms to 
military service.  Thus, there is no clinical evidence which 
establishes chronicity between the veterans service and the 
currently claimed low back disability.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 489 (1997).

At the October 1997 hearing, the veteran contended that if 
the military had given him proper treatment for his back, he 
could have avoided the subsequent injuries.  However, this 
statement is also not supported by competent medical evidence 
of record.  Accordingly, the claim must be denied since it is 
not well grounded.

New and Material Evidence  Right knee disability

Finality

The veteran has petitioned to reopen a previously denied 
claim of service connection for right knee disability.  The 
veterans claim of entitlement to service connection was 
denied in a November 1983 decision of the RO.  He was 
informed of that decision in a November 1983 letter from the 
RO.  He did not appeal that decision within the requisite 
time.  Because the decision was not duly appealed, it is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).

Criteria for reopening a finally decided claim 

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a two-step analysis.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  First, the 
Board must determine whether the evidence presented or 
secured since the prior final denial of the claim is new 
and material.  Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991).  If new and material evidence is presented or secured 
with respect to a claim that has been finally denied, the 
claim will be reopened and decided on the merits.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); 
Stanton v. Brown, 5 Vet. App. 563, 566 (1993).  Thus, if the 
Board determines that additionally submitted evidence is 
new and material, it must reopen the claim and perform 
the second step in the two step analysis, evaluating the 
merits of the claim in view of all the evidence, both new and 
old.  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992).

38 U.S.C.A. § 5108 provides that [I]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the secretary shall reopen the 
claim and review the former disposition of the claim.  
New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The United States Court of Veterans Appeals (the Court) has 
held that VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed November 1983 RO 
decision.

Factual background

Complete service medical records were not available to the RO 
at the time of the November 1983 rating decision.  However, 
relevant service medical records were submitted by the 
veteran which reflect that he injured his right knee in April 
1981.  He was diagnosed with a torn medial collateral 
ligament and with right medial meniscus tear.  In July 1981, 
the veteran complained of pain, stiffness, swelling and 
giving way of the right knee.  He denied clicking or locking 
of the knee.  Physical examination was normal.  These 
findings were repeated in an August 1981 examination.  In 
October 1981, the veteran was diagnosed with a probable right 
medial meniscus injury which was noted to be healing well.  
He was returned to full duty.  In January 1982, the veteran 
stated that he had continued knee instability and would be 
unable to perform his shipboard duties.  In February 1982, it 
was noted that the veteran had minimal symptoms and was 
returned to duty.  An October 1982 bone scan was abnormal.  
The knee was determined to be stable and the veteran was 
found to be fit for duty.  The veteran was also found fit for 
duty in January 1983.

The veteran underwent a VA examination in November 1983.  X-
rays of his knee showed very early productive changes about 
the tibial spine.  The joint space was within normal limits 
and no other significant abnormality was noted.  There was no 
tenderness, effusion or deformity of the knee.  Range of 
motion was normal.  There was no tenderness over the borders 
of the patella, nor was there any knee ligament laxity.  The 
examiner specifically noted that there were no residuals of 
the veterans inservice knee injury.

Service connection for right knee disability was denied in a 
November 1983 rating decision.

Evidence submitted since the November 1983 RO decision 
includes the following.  
A complete set of the veterans service medical records have 
been associated with the claims file.  In response to a 
document submitted by the veteran in October 1982 which 
described his continued difficulties with his right knee, an 
undated report of a military medical board stated that 
. . . the member may not be fully fit for duty at this 
time; moreover, the length of time until his return to a pain 
free state must be considered indefinite. In a July 1983 
examination conducted in anticipation of the veterans 
release from active duty, his right knee was clinically 
evaluated as normal.  The veteran did note that he had a 
trick or locked knee on his report of medical history 
dated in September 1983.  The veterans knee was again 
clinically evaluated as normal in a June 1984 examination 
conducted in conjunction with the veterans reserve active 
duty.  In the report of medical history dated in June 1984, 
the veteran noted the history of his right knee injury, and 
that a knee operation was recommended, but not performed, in 
1981.  It was also noted that the veteran was on limited duty 
as a result of his right knee injury for the remainder of his 
military service in the Navy.  

A May 1997 VA outpatient report notes that the veteran had 
bilateral knee pain.  The veteran related that he had pain on 
ambulation which was continuous.  Physical examination showed 
no swelling.  There was moderate tenderness to palpation 
along the joint lines bilaterally.  There was full range of 
motion with pain on full flexion and extension.  The 
examination was positive for crepitus.  Ligament laxity was 
not present.  The diagnosis was probable degenerative joint 
disease.

A VA outpatient note dated in June 1983 questioned the 
presence of internal derangement of the knee.

The veteran also underwent a VA examination in June 1997.  
The veteran reported that he had not seen a doctor regarding 
his right knee since 1983, but that he has had chronic pain 
since that time.  He reported pain on walking long distances 
and when he played sports.  He also indicated that his knee 
has given out, locked, gotten tight, made a clicking sound 
and swelled.  He used a knee brace.  There was no effusion, 
swelling or deformity noted on physical examination.  No 
clicking sound was heard on physical examination.  Range of 
motion was from 0 to 93 degrees with pain.  The relevant 
diagnosis was injury to the right knee.

At the October 1997 hearing before the RO, the veteran 
testified that a medical Board found him unfit for duty in 
the military and that he should have been medically separated 
from the service.  

At the July 1998 Travel Board hearing, the veteran testified 
that his right knee injury, in essence, ended his military 
career because he was never able to return to his job as a 
boatswain mate.  As a result, he left active duty in July 
1983.  He subsequently served three years of reserve duty.

Also of record are reports from Kaiser dated from July to 
September 1993 .  A July 1998 report reflects that the 
veteran indicated continued discomfort with regard to the 
right knee.  He denied locking or collapsing.  He reported 
occasional swelling.  The veteran was of the opinion that his 
alleged right knee disability was getting worse.  On physical 
examination, the veterans gait was normal.  There was full 
range of motion with no instability, effusion or tenderness.  
The diagnosis was probable mild degenerative joint disease.  
An MRI was obtained in September 1998 which showed no 
significant abnormality.  

Analysis

As stated above, new and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (1997).  Cf. Hodge v. West, 
No. 98-7017 (Fed. Cir. September 16, 1998).

The ROs previous denial was based on findings that the 
veteran did not have a current right knee disability.  
Therefore, to re-open his claim for benefits, the veteran 
would, at a minimum, have to submit evidence of a current 
knee injury.  The complete service medical records which were 
not of record at the time of the previous denial in November 
1983 are now associated with the claims file.  Much of the 
information contained in these records is either cumulative, 
or redundant.  However, there is one document which bears 
directly and substantially upon the specific matter under 
consideration.  That document is the undated medical board 
response to the October 1982 letter submitted by the veteran 
which states the following . . . the member may not be 
fully fit for duty at this time; moreover, the length of time 
until his return to a pain free state must be considered 
indefinite.  This document specifically addresses the issue 
of whether the veteran continues to have a disability as a 
result of the inservice injury to his right knee.  In 
addition, the June 1997 VA examination diagnosed the veteran 
with right knee injury.  Again, this diagnosis bears 
directly and substantially upon the specific matter under 
consideration, namely whether the veteran has a current right 
knee disability.  Therefore, the Board finds that new and 
material evidence has been submitted with regard to the 
veterans claim for service connection for a right knee 
disability.


ORDER

Service connection for low back injury with degenerative disc 
disease of the lumbar spine is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened.


REMAND

With regard to the veterans claim of service connection for 
a right knee disorder, the Court has held that if the Board's 
initial de novo consideration of the merits of a reopened 
claim might be prejudicial to the veteran, the case must be 
remanded to the RO for initial de novo consideration.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should request that the veteran 
provide the names and addresses of all 
health care providers who have treated 
him for any right knee disorder since 
August 1997.  After obtaining any 
necessary authorization from the 
veteran, the RO should seek treatment 
records from those facilities 
identified by the veteran, and that 
have not previously been obtained.  
Regardless of the veterans response, 
the RO should obtain any outstanding 
VA records of treatment.

2. The RO should schedule the veteran for 
a special VA orthopedic examination to 
determine the nature of any right knee 
disability now present.  The claims 
folder is to be made available to the 
examiner prior to the examination, and 
he or she is asked to indicate in the 
examination report that the claims 
folder has been reviewed, with 
particular emphasis on the service 
medical records regarding the 
veteran's in-service treatment for his 
right knee and any post-service 
treatment for residuals thereof.  All 
appropriate and necessary tests are to 
be ordered, completed and reviewed by 
the examiner prior to the rendering of 
a medical diagnosis.  In addition, it 
is specifically requested that a 
medical opinion based on all medical 
records on file be provided addressing 
whether the claimed right knee 
disorder, if currently present, is 
attributable to a disease or injury 
incurred during the veteran's military 
service.  The physician should 
indicate whether any disability found 
on examination is the same condition 
identified while the veteran was in 
service, or whether it is of post 
service origin.  These opinions should 
be made with the benefit of review of 
the veteran's medical history as 
reflected in the claims folder.  The 
report of the examination and the 
requested medical opinions should be 
associated with the veteran's claims 
folder.

3. Following completion of the foregoing, 
the RO must review the veteran's 
claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
If any development is incomplete, 
appropriate corrective action is to be 
implemented, including the return of 
any inadequate examination report to 
the responsible physician.

4. The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a right knee disorder 
on a de novo basis.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans Appeals (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board are not complied with, the Board is 
required as a matter of law to ensure compliance, and will 
further remand the case to ensure compliance with the remand.  
See Stegall v. West, 11 Vet. App. 268 (1998).

If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board, if in order.

The veteran need take no action until otherwise notified, but 
he and/or his representative may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

  The Board notes that the RO did not consider this evidence.  However, a waiver of RO consideration of this 
evidence, dated in October 1998, is associated with the claims folder.  See 38 C.F.R. § 20.1304 (1998).
- 2 -
